       Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

And

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

And

                                            1
        Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 2 of 7




 DSCC, DCCC, and MONTANA
 DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


      Before the Court is the League of Women Voters of Montana’s

(“LWVMT”) Motion to Intervene as a defendant in this matter. (Doc. 59.)

LWVMT argues it is entitled to either mandatory or permissive intervention under

Rule 24 of the Federal Rules of Civil Procedure. (Doc. 60 at 7–20.) Plaintiffs and

Intervenor-Plaintiffs object to LWVMT’s intervention in this case, but do not

object to its participation as amicus. (Doc. 59 at 4.) The remaining parties level no

objection to LWVMT’s motion to intervene. (Id.) For the reasons stated herein,

LWVMT’s motion (Doc. 59) will be denied, but the Court will grant it leave to

participate in this case as amicus.

      The Federal Rules of Civil Procedure contemplate either mandatory or

permissive intervention. Fed. R. Civ. P. 24. This Court recognizes that Rule 24 is

traditionally construed “broadly in favor of proposed intervenors.” Wilderness

Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011). On the other hand,

however, practical and equitable considerations are the guiding light in Rule 24

determinations. Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003).

      Under Rule 24(a), this Court “must permit anyone to intervene who: (1) is

                                         2
        Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 3 of 7



given an unconditional right to intervene by a federal statute; or (2) claims an

interest relating to the property or transaction that is the subject of the action, and

is so situated that disposing of the action may as a practical matter impair or

impede the movant's ability to protect its interest, unless existing parties adequately

represent that interest.” Id. Because LWVMT does not argue it is entitled to

intervene pursuant to a federal statute, the Court confines its analysis to

intervention under Rule 24(a)(2).

      In order to be entitled to intervention under Rule 24(a)(2), a party must

satisfy four requirements: (1) the applicant must timely move to intervene; (2) the

applicant must have a significantly protectable interest relating to the property or

transaction that is the subject of the action; (3) the applicant must be situated such

that the disposition of the action may impair or impede the party’s ability to protect

that interest; and (4) the applicant’s interest must not be adequately represented by

existing parties.. Arakaki, 324 F.3d at 1083. The failure of a party to satisfy one

of these elements is fatal to its quest for intervention. League of United Latin

America Citizens v. Wilson, 131 F.3d 1297, 1302, 1307 (9th Cir. 1997).

      With respect to the first element—timeliness—the Court finds that the

LWVMT has timely sought to intervene in this case. This motion (Doc. 59) was

filed shortly after the lead case (CV 20–66–H–DLC) and member case (CV–20–

67–H–DLC) were filed and prior to the passage of any of the critical deadlines

                                            3
        Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 4 of 7



established in this case. (Doc. 35.) As such, the first requirement of intervention

appears to be met.

      With respect to the second element—a significantly protectable interest—

LWVMT argues that it has two distinct interests at stake in this litigation. These

include: (1) the voting rights of its members; and (2) its “right to promote civic

engagement and engage in voter education efforts.” (Doc. 60 at 9–10.) For its part

under the third element, LWVMT likewise argues that the Plaintiffs’ claims,

should they carry the day, would necessarily impede their ability to protect these

interests by “curtailing access to” the ballots of its members and “reversing the

fruits of its advocacy and undermining its voter education efforts thus far.” (Id. at

12.) The Court finds that it need not inquire as to the adequacy of these asserted

interests or the effect the disposition of the action would have on them, because the

Court remains unconvinced that such interests remain inadequately represented by

the current parties.

      When analyzing the fourth element, this Court should consider “(1) whether

the interest of a present party is such that it will undoubtedly make all the

intervenor’s arguments; (2) whether the present party is capable and willing to

make such arguments; and (3) whether the would-be intervenor would offer any

necessary elements to the proceedings that other parties would neglect.”

Northwest Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996). The

                                           4
           Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 5 of 7



question presented by this litigation is whether Governor Bullock’s August 6, 2020

directive (“the Directive”) is unconstitutional. In protecting the interests identified

above, the LWVMT would necessarily be tasked with defending the

constitutionality of the Directive. Indeed, the LWVMT has indicated its intent to

do as much. (Doc. 60 at 19–20.) As such, the Court finds the LWVMT’s attempts

to cast its interests as divergent from those of the existing Defendants or

Intervenor-Defendants unavailing.

       Specifically, the Court is skeptical that the LWVMT will present arguments

in support of the constitutionality of the Directive different than those asserted by

the existing parties to this case. Indeed, the Court presumes that Governor

Bullock, among other parties, is capable and willing to defend the constitutionality

of his own Directive. Finally, the Court does not find that the LWVMT would

provide this litigation with any necessary elements not currently attended to by the

parties.

       This determination is fortified by the practical and equitable considerations

which drive any mandatory intervention analysis. Arakaki, 324 F.3d at 1083. The

Court finds that the LWVMT’s interests in ensuring its voter education efforts are

not undermined and that its members can exercise their franchise is not dissimilar

to the interests of any number of politically involved organizations in Montana. If

this Court were to permit the LWVMT to intervene on this basis alone, it would be

                                           5
        Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 6 of 7



hard pressed to deny future motions seeking intervention from any number of the

hundreds of organizations who engage in such efforts from a partisan or

nonpartisan standpoint. As a matter of practicality and equity, the Court cannot

permit this action to be overwhelmed by any number of groups seeking to protect

similar interests to those enumerated by LWVMT in its motion (Doc. 59). In short,

the Court finds that the LWVMT is not entitled to mandatory intervention under

Rule 24(a).

      But this determination does not end the matter, because the LWVMT

alternatively seeks permissive intervention under Rule 24(b). (Doc. 60 at 18–20).

Under Rule 24(b), this Court may permit a party to intervene if they assert “a claim

or defense that shares with the main action a common question of law or fact.”

Fed. R. Civ. P. 24(b)(1)(B). In order to be eligible for permissive intervention, a

party must meet three threshold requirements, including that: (1) it shares a

common question of law or fact with the main action; (2) its motion is timely; and

(3) the court has an independent basis for jurisdiction over the applicant's claims.

Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). Even if such

requirements are met, however, it remains well within this Court’s discretion to

deny permissive intervention. Id. In exercising this discretion, the Court agrees

with the District of Idaho that “the Court should avoid ‘piling on’ litigants without

cause.” United States v. Howell, 2018 WL 4500134, 3 (D. Idaho 2018).

                                          6
        Case 6:20-cv-00066-DLC Document 61 Filed 09/14/20 Page 7 of 7



      Given the practical and equitable considerations outlined above, this Court

finds that even if LWVMT meets the elements for permissive intervention, such

intervention is not appropriate. Additionally, because the LWVMT seeks to

intervene for the purposes of defending the constitutionality of the Directive, the

Court fears its intervention would simply be piling onto the arguments advanced

by the other parties to this litigation. (Doc. 60 at 19–20). As such, the Court will

deny the LWVMT’s request for permissive intervention under Rule 24.

      Accordingly, IT IS ORDERED that the LWVMT’s motion (Doc. 59) is

DENIED.

      IT IS FURTHER ORDERED that, pursuant to Local Rule 7.5, the LWVMT

shall be permitted to participate in this case as amicus by filing an amicus brief on

or before September 17, 2020.

      IT IS FURTHER ORDERED that any amicus brief filed by the LWVMT

shall not exceed 4000 words.

      DATED this 14th day of September, 2020.




                                          7
